In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Parole denying him parole release, the *237petitioner appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated March 22, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Parole Board’s discretionary determination not to release a petitioner will not be subject to judicial review unless there is “a showing of irrationality bordering on impropriety” (Matter of Ristau v Hammock, 103 AD2d 944, 945; see also, Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77; Executive Law § 259-i [5]). In considering the petitioner’s poor adjustment to his previous felony probation (see, Executive Law § 259-i [1] [a]), during the course of which he committed 23 violent crimes, the Parole Board did not abuse its discretion in considering the exacerbating circumstances underlying the crime to which the petitioner pleaded guilty (see, e.g., People ex rel. Herbert v New York State Bd. of Parole, 97 AD2d 128).
The petitioner’s second parole hearing was not untimely (see, Executive Law § 259-i [2] [a]). Sullivan, J. P., Florio, Luciano and Feuerstein, JJ., concur.